DETAILED ACTION

The Amendment filed by Applicant on 06/14/2021 is entered.

The IDS filed by Applicant on 08/11/2021 is entered.

New claims 15-18 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/14/2021 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-3 and 6-14 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-152275 (hereinafter “’275”) or alternatively unpatentable over ‘275 under 35 USC 103 is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the 

Claims 1-3 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-152275 (hereinafter “’275”) or alternatively unpatentable over ‘275 under 35 USC 103. ‘275 teaches a heat storage/heat insulation body obtained by laminating a heat storage body that contains a heat-storing microcapsule formed from a polymer and a heat insulation body that has a thermal conductivity of less than 0.1 W/(mK). See ‘275, [0057] [0079] [0095] [0120] [0128]. ‘275 teaches a polymer obtained by polymerizing a monomer having a long-chain alkyl such as stearyl (meth)acrylate, a cross-linking agent may be mixed in when producing said polymer, the phase change temperature of the heat storage is 80.7 – 82.3 kJ/kg. See id. ‘275 teaches a microcapsule formed from said polymer may be used by being mixed with a binding agent such as an ethylene-vinyl acetate, a polystyrene foam or the like can be selected as the heat storage body. See ‘275 Examples. ‘275 further discloses the heat storage/heat insulation body is used in construction material and is configured to have the heat storage body surface on the inside. ‘275 further discloses a polymer obtained by polymerization a monomer having a long-chain alkyl groups with a multiplicity of branches with a value represented by the ratio A inferred to indicate a value of 0.95. See ‘275, [0122] & Example ‘275 further teaches an enthalpy of fusion observed within a temperature range of 10 C or higher and lower than 60 C of 69 J/g. See ‘275, Table 1. Although ‘275 does not disclose all the characteristics and properties of the laminated disclosed in the present claims, based on the substantially identical processes for making and heat storage and thermal insulation layers, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the laminate disclosed by ‘275. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,015,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the polymer (1) of the current claims comprise constitutional units that are within the generic teaches of U.S. Patent No. 11,015,060.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh